DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 7/16/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 10/13/2020 has been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-7, 11, 14-20, 24 are provisionally rejected on the ground of nonstatutory anticipatory-type double patenting as being unpatentable over claims 11, of U.S. Pat. App. Pub. 2020/0366579 A1 (Application No. 16/874,507).
Claims 1 and 14 are anticipated by the subject matter of claims 1 and 16 of the conflicting application; claims 2 and 15 are anticipated by the subject matter of claims 2 and 17 of the conflicting application; claims 3 and 16 are anticipated by the subject matter of claims 4 and 19 of the conflicting application; claims 4 and 17 are anticipated by the subject matter of claims 5 and 20 of the conflicting application; claims 5 and 18 are anticipated by the subject matter of claims 6 and 21 of the conflicting application; claims 6 and 19 are anticipated by the subject matter of claims 8 and 23 of the conflicting application; claims 7 and 20 are anticipated by the subject matter of claims 9 and 24 of the conflicting application; and claims 11 and 24 are anticipated by the subject matter of claims 10 and 25 of the conflicting application.
The features in the above identified claims are apparent in both the instant claims and the conflicting claims. Therefore, the claims are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the conflicting claims have not been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11-13, 14-15, 18, 24-26 rejected under 35 U.S.C. 103 as being unpatentable over Payton (U.S. Pat. App. Pub. 2019/0253439 A1) in view of Gonzalez (U.S. Pat. 9,268,938 B1).
Regarding claims 1 and 14, Payton discloses: a system for monitoring a local network having a plurality of control processors connected thereto (vehicle embedded system the includes a network of one or more processors to perform operations. Payton para. 0019. The data bus carries messages transmitted from one module to another within the vehicle system. Payton para. 0058.), the system comprising: [for each control processor], a detector operable to generate a program trace signal from at least one of power consumption, electromagnetic emission, or acoustic emanation of the control processor (to obtain a second source of state time series, the system uses analog side-channel signals obtained from fluctuations measured by the Side-Channel State Time Series Extractor 302 receiving analog side-channel signals 310 as input from an amplifier 301 and converts them into a time-series of system states 312. Payton para. 0054. A sensing unit captures the analog signals; RF side-channels use a radio receiver, power consumption detection uses a fuse with an op-amp as a current measuring device. Payton Fig. 6 and para. 0055.); a communication component to provide access to the local network (the data bus carries messages transmitted from one module to another within the vehicle system. Payton para. 0058.); and a monitoring processor in communication with the communication component and each detector, the monitoring processor being operable to: detect a communication of a message on the local network (the Data Bus Time Series Extractor 300 monitors status messages 306 over the data bus and converts these status messages into a time series of system states 308. Payton para. 0054.); identify at least one purported control processor related to the communication (the State Correspondence Analyzer can determine a relationship between a CAN bus state (associated with a message) that is followed by a related change in the side-channel state (of the monitored module.) Payton para. 0082.); analyze the program trace signal of the at least one purported control processor relative to the communication (each CAN bus state is mapped to a set of all states that are allowable in the side-channel signal from the monitored module when those states are active. Payton Fig. 10 and para. 0082.); and at least one of authenticate or verify one or more purported control processors of the at least one purported control processor based on the program trace signal of the at least one purported control processor (the system identifies the allowable state transitions that are possible between the CAN bus states under the condition that a certain side-channel state is active. Payton para. 0083. Any transitions indicated as being never acceptable can generate an alert condition that an anomaly has occurred. Payton para. 0083.).
Payton does not specifically disclose: for each control processor, a detector operable to generate a program trace signal. 
However, Gonzalez does disclose: for each control processor, a detector operable to generate a program trace signal (the general discussion in the reference is of a single target device, it should be understood that multiple target devices can be analyzed simultaneously. Gonzalez col. 4, ll. 10-42.).
Therefore, it would have bene prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the side-channel based detection of cyber-attack in a vehicular network of Payton with the detection of trace signals from multiple control processors on the network based upon the teachings of Gonzalez. The motivation being to determine various fingerprints of a system in order to better identify system anomalies. Gonzalez col. 3, ll. 25-44.  
Regarding claims 2 and 15, Payton in view of Gonzalez discloses the limitations of claims 1 and 14, respectively, wherein: the at least one purported control processor comprises a purported transmitter of the message; and the monitoring processor is operable to authenticate the purported transmitter of the message (in the CAN bus, messages are broadcast from each module to all other system modules over a common bus-line. Payton para. 0059. The above verification of the module communication would be accounted for in the state analysis and applied to a vehicle transmission module. Payton Fig. 7 and para. 0065.).  
Regarding claims 5 and 18, Payton in view of Gonzalez discloses the limitations of claims 1 and 14, respectively, wherein: the at least one purported control processor comprises an intended recipient of the message (the CAN messages are broadcast to the collection of nodes on the network with identifier fields relevant to recipients. Payton para. 0059.); and the monitoring processor is operable to verify the intended recipient of the message (the system identifies the allowable state transitions that are possible between the CAN bus states under the condition that a certain side-channel state is active. Payton para. 0083. Any transitions indicated as being never acceptable can generate an alert condition that an anomaly has occurred. Payton para. 0083.).  
Regarding claims 11 and 24, Payton in view of Gonzalez discloses the limitations of claims 1 and 14, respectively, wherein the system further comprises a computer memory for storing a plurality of expected program trace samples (the collection of previously sampled side-channel templates of length L are stored in a side-channel template memory. Payton para. 0065.); and the monitoring processor is operable to compare the program trace signal of the at least one purported control processor to an expected program trace sample (comparing states detected from side-channels to expected states communicated over the vehicle’s data bus. Payton paras. 0049 and 0051.).  
Regarding claims 12 and 25, Payton in view of Gonzalez discloses the limitations of claims 1 and 14, respectively, wherein the system further comprises a machine learning classifier trained to determine at least one purported control processor from a message (the CAN messages are broadcast to the collection of nodes on the network with identifier fields relevant to recipients. Payton para. 0059.); and the monitoring processor is operable to apply the machine learning classifier to identify the at least one purported control processor from the message detected on the local network (the system identifies the allowable state transitions that are possible between the CAN bus states under the condition that a certain side-channel state is active. Payton para. 0083. Any transitions indicated as being never acceptable can generate an alert condition that an anomaly has occurred. Payton para. 0083.).  
Regarding claims 13 and 26, Payton in view of Gonzalez discloses the limitations of claims 1 and 14, respectively, wherein the system further comprises a machine learning classifier trained to determine at least one expected program trace sample from a program trace signal (the CAN messages are broadcast to the collection of nodes on the network with identifier fields relevant to recipients. Payton para. 0059.); and the monitoring processor is operable to apply the machine learning classifier to identify the at least one expected program trace sample from the program trace signal of the at least one purported control processor (the system identifies the allowable state transitions that are possible between the CAN bus states under the condition that a certain side-channel state is active. Payton para. 0083. Any transitions indicated as being never acceptable can generate an alert condition that an anomaly has occurred. Payton para. 0083.).  
 
Allowable Subject Matter
Claims 3-4, 6-10, 16-17, 19-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner notes that these claims are subject to the provisional double patenting rejection, which would be required to be overcome before being allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mahaffey (U.S. Pat. App. Pub. 2010/0100964 A1), identifying and alerting computer security events; Salajegheh (U.S. Pat. App. Pub. 2016/0327596 A1), detecting anomalous electromagnetic emissions from a plurality of electronic devices; Soll (NPL: Soll, Korak, et al., EM-Based Detection of Hardware Trojans of FPGAs, IEEE 2014), detecting malicious design in integrated circuits using EM measurements; Boggs (NPL: Boggs, Chau and Cui, Utilizing Electromagnetic Emanations for Out-of-Band Detection of Unknown Attack Code in a Programmable Logic Controller, Proceedings of SPIE Defense + Security 2018, Orlando Florida, US.); Liu (NPL: Liu, et al., On Code Execution Tracking via Power Side-Channel, ACM 2016).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493